 


110 HR 185 IH: Livestock Assistance Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 185 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Musgrave introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To require the Secretary of Agriculture to provide compensation for certain livestock losses. 
 
 
1.Short titleThis Act may be cited as the Livestock Assistance Act of 2007. 
2.DefinitionsIn this Act: 
(1)Disaster county 
(A)In generalThe term disaster county means a county included in the geographic area covered by a qualifying natural disaster declaration for calendar year 2006 or 2007, or both, for which the request for the declaration was submitted during the period beginning on January 1, 2006, and ending on the date of enactment of this Act. 
(B)InclusionThe term disaster county includes a county contiguous to a county described in subparagraph (A). 
(2)Qualifying natural disaster declarationThe term qualifying natural disaster declaration means— 
(A)a natural disaster declared by the Secretary under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); or 
(B)a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
3.Livestock assistance 
(a)Livestock compensation program 
(1)Use of commodity credit corporation fundsEffective beginning on the date of enactment of this Act, the Secretary shall use funds of the Commodity Credit Corporation to carry out the 2002 Livestock Compensation Program announced by the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide compensation for livestock losses due to blizzard and drought in the States of Colorado, Kansas, Nebraska, New Mexico, and Oklahoma. 
(2)Eligible applicantsIn carrying out the program described in paragraph (1), the Secretary shall provide assistance to any applicant that— 
(A) 
(i)conducts a livestock operation that is located in a disaster county, including any applicant conducting a livestock operation involving eligible livestock (within the meaning of the livestock assistance program under section 101(b) of division B of Public Law 108–324 (118 Stat. 1234)); or 
(ii)produces an animal described in section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21 U.S.C. 321d(a)(1)); and 
(B)meets all other eligibility requirements established by the Secretary for the program. 
(3)MitigationIn determining the eligibility for or amount of payments for which a producer is eligible under the livestock compensation program, the Secretary shall not penalize a producer that takes actions (recognizing disaster conditions) that reduce the average number of livestock the producer owned for grazing during the production year for which assistance is being provided. 
(b)Livestock indemnity payments 
(1)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make livestock indemnity payments to producers on farms that have incurred livestock losses during calendar year 2006 or 2007, or both, due to a disaster, as determined by the Secretary, including losses due to blizzard and drought. 
(2)Payment ratesIndemnity payments to a producer on a farm under paragraph (1) shall be made at a rate of not less than 30 percent of the market value of the applicable livestock on the day before the date of death of the livestock, as determined by the Secretary. 
 
